Citation Nr: 1729849	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  17-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 
38 C.F.R. § 3.810.

(The matters of entitlement to service connection for right shoulder impingement syndrome (claimed as right shoulder brachial plexus pain) to include as secondary to service-connected disability; and for left arm disorder, to include foreign bodies in the left elbow with ulnar nerve entrapment to include as secondary to service-connected disability; entitlement to an effective date prior to March 29, 2011 for service connection for syringomyelia; entitlement to an effective date prior to March 29, 2011 for service connection for obstructive sleep apnea, residual syringomyelia entitlement to an effective date prior to March 29, 2011 for service connection for voiding dysfunction, residual of syringomyelia; and entitlement to an effective date prior to March 29, 2011 for service connection for bowel function impairment, residual of syringomyelia, are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A clothing allowance is paid if one of three criterion is satisfied.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  The Veteran contends that his back brace, left knee brace, and right thumb splint all result in damage to his clothing.  

There is no evaluation addressing whether the Veteran's appliances cause the damage, as claimed.  The RO indicated that the VA Handbook states that no damage is caused by these braces/splints, but the Veteran has indicated otherwise and submitted a photograph.  The Board therefore finds that he should be examined and provided the opportunity to present the clothing which he says has been damaged, 

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for an appropriate examination to address whether the Veteran's back, knee, and thumb braces/splints result in wear and tear to the Veteran's clothing.  The Veteran should be asked to bring to the examination the affected clothing which he says has been damaged.  If there is wear and tear for service-connected disabilities, the examiner should certify any such wear and tear to the Veteran's clothing was caused by his prescribed braces/splints for service-connected disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied as to each clothing allowance issue, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

